Citation Nr: 1415317	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for disability exhibited by joint pain, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for disability exhibited by dizziness, claimed as secondary to post-traumatic stress disorder (PTSD) and/or bilateral hearing loss.

3.  Entitlement to service connection for residuals of a broken left wrist, claimed as secondary to service-connected PTSD and/or bilateral hearing loss.

4.  Entitlement to service connection for residuals of a broken left leg, claimed as secondary to service-connected PTSD and/or bilateral hearing loss.

5.  Entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD.

6.  Entitlement to service connection for ischemic heart disease.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The claims of entitlement to service connection for disability exhibited by joint pain, residuals of a broken left wrist, residuals of a broken left leg, disability exhibited by dizziness, hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2012, the Veteran filed a written statement withdrawing his appeal for service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria are met for the withdrawal of a substantive appeal by the Veteran as to the claim of entitlement to service connection for ischemic heart disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO initially denied the Veteran's claim in a September 2009 rating decision.  The Veteran thereafter appealed to the Board.  

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

Here, in a written statement received in February 2012, the Veteran expressed his desire to withdraw his appeal for service connection for ischemic heart disease.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal his claim of entitlement to service connection, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veterans' claim, and it must be dismissed.

ORDER

The claim of entitlement to service connection for ischemic heart disease is dismissed.  


REMAND

The Board finds that additional development is required on the matter of the Veteran's entitlement to service connection for disability exhibited by joint pain, residuals of a broken left wrist, residuals of a broken left leg, disability exhibited by dizziness, hypertension, and entitlement to TDIU.

The Veteran asserts that he is entitled to secondary service connection for disability exhibited by dizziness, inasmuch as he states that such dizziness is a side effect of his PTSD medication and his hearing loss.  The Veteran then asserts that he is, in turn, entitled to secondary service connection for residuals of a left leg fracture and residuals of a left wrist fracture, inasmuch as the fall that caused these injuries arose from his dizziness.   Separately, the Veteran testified that a physician notified him that his hypertension can be a consequence of his PTSD, and he has supplied a treatise noting a high incidence of hypertension among Vietnam veterans.  He also claims that his in-service herbicide exposure caused his joint pain.

VA must provide a medical examination when there is evidence of a current disability, evidence that an injury or disease occurred in service, an indication that the Veteran's disability may be associated with his service, and insufficient competent medical evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence of the above current disabilities, via records submitted by the Veteran.  The Veteran is also competent to report joint pain and dizziness.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  Through the Veteran's testimony, there is evidence that these disabilities occurred due to his service connected disabilities, or his herbicide exposure.  There is also insufficient medical evidence to decide his claim, inasmuch as none of the records provided by the Veteran contains an opinion linking his current disability to his in-service injury.  Accordingly, an examination is warranted to determine the nature and etiology of the claimed disabilities.

The Board is unable to adjudicate the Veteran's claim for a TDIU, inasmuch as it is inextricably intertwined with the above claims of service connection.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of any disability exhibited by joint pain, residuals of a broken left wrist, residuals of a broken left leg, disability exhibited by dizziness, and hypertension.  The examination should include all necessary diagnostic testing and/or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

For each disability found, the examiner should indicate whether it at least as likely as not (probability of 50 percent or more) had its clinical onset in service or is otherwise related to service.  

If not, is it at least as likely as not caused or aggravated by the service-connected bilateral hearing loss and/or PTSD?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation by service-connected disability.  

A rationale, with consideration of both lay and medical evidence must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  Medical reasons for accepting or rejecting the Veteran's lay statements, including his statement that dizziness from his PTSD medication and his hearing loss caused the fall that injured his left wrist and left leg, should be set forth in detail.

2.  After the above examinations have been completed, take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, to include, if deemed necessary: a VA examination to address the question of whether the Veteran's service connected disabilities render him unable to secure and maintain substantially gainful employment; a Social and Industrial Survey of the Veteran; and, an examination of the Veteran's work history via copies of VA Form 21-4192 sent to his current and previous employers.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  The Veteran and his representative should then be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


